                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DWAYNE JOSEPH MIDDLETON,                          )
 # Y21267                                          )
                                                   )
                Plaintiff,                         )
                                                   )           Case No. 18−cv–1995−JPG
 vs.                                               )
                                                   )
 JANE DOE, Nurse Practitioner, Franklin            )
 County Jail, and                                  )
 JANE DOE, Doctor, Franklin County Jail,           )
                                                   )
                Defendants.                        )


                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Dwayne Joseph Middleton, formerly an inmate in the Franklin County Jail, filed

this action pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights. He alleged

he was denied medical treatment and medication for his Tourette Syndrome and suffered injuries

as a result of the untreated condition. The Complaint did not survive screening because Plaintiff

failed to identify any particular individual associated with his claims. (Doc. 6). On January 14,

2019, the Court dismissed the Complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2).

Plaintiff was granted leave to file a First Amended Complaint on or before February 11, 2019.

(Doc. 6, p. 3). He was warned that the case would be dismissed with prejudice if he failed to take

any action by this deadline. Id.

       On January 30, 2019, Plaintiff filed a “Motion to Amend Complaint” restating the

allegations in the Complaint and, again, failing to identify any particular individual associated with

his claims. (Doc. 7). The Court denied the motion as unnecessary and instructed Plaintiff that he

had until February 11 to file an amended complaint. Plaintiff missed the deadline. Almost two
weeks have passed since it expired. He has not requested an extension or filed an amended

complaint.

        The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be DISMISSED with prejudice for failure to comply with the Court’s Order (Doc. 6, p. 3) to file

an amended complaint and failure to prosecute his claims. See Fed.R.Civ.P. 41(b).

                                              Disposition

        IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order (Doc. 6) to file a First Amended Complaint

and to prosecute his claims. Fed.R.Civ.P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). Further, because the Complaint failed

to state a claim upon which relief may be granted, this dismissal shall count as one of Plaintiff’s

three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).

        Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. 1 See 28 U.S.C. § 1915(a)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. 4(a)(1)(A). If Plaintiff chooses to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

Fed.R.App. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal and his motion for leave to appeal

in forma pauperis. See Fed.R.App.P. 24(a)(1)(C). A proper and timely motion filed pursuant to


1
 Pursuant to 28 U.S.C. § 1914, effective May 1, 2013, an additional $50.00 administrative fee is also to
be assessed in all civil actions, unless pauper status has been granted.
                                                    2
Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. Fed.R.App.P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: February 26, 2019

                                                    s/J. Phil Gilbert
                                                    United States District Judge




                                                3
